REYNOLDS, J.
This is a suit' against the Louisiana Central Lumber Company and W. H. Gough to have a transfer from Thomas N. Gough to W. H. Gough on November 14, 1902, transferring certain property for the expressed consideration of $100.00, declared null and void, and to recover from the Louisiana Central Lumber Company judgment for the value of timber bought by the Louisiana Central Lumber Company from W. H. Gough, the value of which is admitted to be $797.50.
There was judgment for the defendants • and plaintiffs have appealed.
Judgment affirmed.
OPINION.
In this case the plaintiffs sue to have decreed null and void the following transfer, to wit:
“State of Louisiana,
“Parish of Caldwell.
“Know all men by these present That I, Thomas N. Gough of the aforesaid Parish and State, party of the first part, do this day grant, sell, bequeath and deliver to W. H. Gough of the same State and Parish, party of the second part, for and in consideration of the sum of one hundred dollars cash, whereof I, T. N. Gough, hereby acknowledges receipt of for the said W. H. Gough his heirs and assigns to hold forever the said tract of land as hereinafter described, being the N% of SE!4, of NE%, Sec. 21 NW%, of SW%, of Section 22, T. 12, N. R. 2 W., La. Mer., *40containing 159 -69-100 acres, under Sec. -2291 of the Revised Statutes of the United States. *
“Whereof we have affixed our hand and .seal this 14th day of Nov., 1902.
“Witness:
His
"‘J, W. Neal, ' T. N. X Gough,
His Mark
“T. J. X Gough, His
Mark W. H. X Gough,”
Mark”
On the reverse side of the sheet:
“This done and signed before me, a Justice of the Peace for the Parish of Caldwell on this, the 14th day of Nov., 1902.
J. M. Adair, J. P.”
“State of Louisiana,
“Parish of Caldwell.
“Before me, the undersigned authority, this day personally appeared T. J. Gough, who on oath, says he saw the parties to the within and foregoing deed sign the -same for the'.purposes and considerations therein expressed, and on the date therein given; that he and J. W. Neal signed the same as attesting witnesses, and that he now recognizes all the signatures thereto, to be true,and genuine. - -
His
T. J. X Gough.
Mark
“Sworn to and subscribed before me, on this, the 14th day of June, A. D., 1909.
“N. L. Hower,
“Clerk of Court and ex-officio Notary Pub- ' lie: ' ’ “
“Seal of the ‘Clerk of the District Court, Caldwell Parish.
“T. N. Gough
“Deed To
“W. H. Gough.
“Filed -for...record Jany 5th, 1902.
“M. L. Mecom,
“Clerk & Recorder.
.i'Recorded in Not. Book O, folio 13, March IQth, 1903.
“F. H. Mecom,
“Dy. Clk. & Recorder.”
' Plaintiffs, sáy this document was intended by. T. N.. Gough as a donation.
■ The only • word in the above document that tends' to stamp it as a donation is tbe,' word, ‘'‘bequeath’’.. In our opinion this. word was used by the Justice of the Peace’ who wrote the document because of its sounding value and not because of its true meaning. The document must be judged as a whole and not by a single word. The document does say “bequeath”; but it also says “grant”, “sell” and “deliver”, “for and in consideration of the sum of $100.00 cash” “whereof I, T. M. Gough, hereby acknowledges receipt of”.
This document, taken as a whole, we think, clearly indicates that the parties thereto intended it to be a sale. The contracting parties thereto treated it as a sale, for under the evidence the vendee, W. H. Gough, went into possession of the property therein described shortly after the document was passed as owner and remained in possession of it as owner until his vendor’s death in 1923.
In 1909, under the evidence, T. N. Gough, the vendor, W. H. Gough, the vendee, and T. J. Gough, one of the attesting witnesses, went to Columbia, the parish seat, and had the signature to the document duly proven by N. L. Hower, Clerk of the Court. - .
From the date the document was proved, June 14, 1909, the document became, as to' all the world, a recorded deed.
Under the evidence, from the date it was signed, November 14, 1902, it was, as to T. N. Gough and his heirs, a deed translative of the property therein described.
Under it the defendant, W. H. Gough, went 'into possession of the property therein described as owner about 1902 and remained on it as owner until the death of his father, the vendor, in 1923.
Plaintiffs say that the transaction was a donation in disguise. Plaintiffs also contend that the transaction was a simulation. We do not think so, for under it the defendant, W. H. Gough, went into possession of the property now in dispute *41d'nd lived on 'same as- his home for nearly or quite twenty years before the' 'death óf the vendor, and during all this time no effort wás -made by the vendor to dispossess the -vehdee, W. H. Gough, of his possession as owner.
Viewing the transaction as a sale, we have not found it necessary to pass upon the defense set up by the Louisiana Central Lumber Company.
For the reasons assigned, it is ordered, adjudged and decreed that the judgment appealed from be affirmed, with costs in both courts.